Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 3-19, and 21-31 are allowed. The following is an examiner’s statement of reasons for allowance: 
RE Claim 1, the prior art of record does not disclose or suggest “wherein the magnet includes a first pole stacked onto a second pole, wherein the first pole delineates the top side of the magnet and the second pole delineates the bottom side of the magnet, wherein the rotation axis bisects the first plane and the second plane, and wherein the first side and the second side are arranged radially from the rotation axis,” in combination with the other claim limitations.  Claims 3-12, 14-18, and 27-31 depend from base Claim 1, and therefore these claims are also allowed.  
RE Claim 13, the prior art of record does not disclose or suggest “wherein the second plurality of magnetization vectors are produced in the second portion of the magnet and are antiparallel to the first plurality of magnetization vectors, a strength of the magnetic field produced by the magnet increases from the symmetry axis to the first side and increases from the symmetry axis to the second side,” in combination with the other claim limitations.  
RE Claim 19, the prior art of record does not disclose or suggest “wherein the magnet includes a first pole stacked onto second pole, wherein the first pole delineates the top side of the magnet and the second pole delineates the bottom side of the magnet, wherein the rotation axis bisects the first plane and the second plane, and wherein the first side and the second side are 
RE Claim 26, the prior art of record does not disclose or suggest “wherein the second plurality of magnetization vectors are produced in the second portion of the magnet and are antiparallel to the first plurality of magnetization vectors, a strength of the magnetic field produced by the magnet increases from the symmetry axis to the first side and increases from the symmetry axis to the second side,” in combination with the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Harrison whose telephone number is (571) 272-3573. The examiner can normally be reached between the hours of 8:00 AM and 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852